Argued October 20, 1924.
Appellant, with others, was convicted of participating (1) in an affray, and (2), in an unlawful assembly, charged in separate counts; he was acquitted on a count charging riot. The sentence imposed is warranted by conviction on either of the charges of which he was found guilty; that fact makes it unnecessary for us to distinguish between assignments of error applicable to one or the other.
Some of the evidence related to the charge of riot and the instructions to the jury — parts of which are assigned for error — necessarily related to that evidence; but, as appellant was acquitted on that count, we pass over such assignments of error.
As to the charge of participating in an affray, it is sufficient to say that a majority of the members of this court agree that there was sufficient evidence on which the jury may have convicted appellant, and that our consideration of the complaint in that light, has not convinced *Page 252 
us that the record discloses any harmful error; having reached that conclusion we need not consider the complaint as related to the count charging unlawful assembly. While self-defense is appropriate to a charge of affray, we find no reversible error in the record with respect thereto, as the evidence shows that two hostile groups were engaged in an encounter apparently entered into voluntarily and in circumstances showing willingness and preparation.
Judgment affirmed.
Similar judgments were rendered in the cases of
Commonwealth v. Edmonson, appellant, April T., 1925, No. 81;
Commonwealth v. Evans, appellant, April T., 1925, No. 85;
Commonwealth v. Fetter, appellant, April T., 1925, No. 86;
Commonwealth v. Johnson, appellant, April T., 1925, No. 87;
Commonwealth v. Poete, appellant, April T., 1925, No. 88;
Commonwealth v. Ritchey, appellant, April T., 1925, No. 90;
Commonwealth v. Miller, appellant, April T., 1925, No. 91;
Commonwealth v. Shank, appellant, April T., 1925, No. 92;
Commonwealth v. Gindleperger, appellant, April T., 1925, No. 93;
Commonwealth v. Ripple, appellant, April T., 1925, No. 94;
Commonwealth v. Howard, appellant, April T., 1925, No. 95;
Commonwealth v. Bheam, appellant, April T., 1925, No. 96;
Commonwealth v. Charles, appellant, April T., 1925, No. 97. *Page 253